By the Court.
Assuming the bills of sale made three years before to be material to the issue on trial, no error is shown in the exclusion of secondary evidence of them. Whether sufficient notice to produce the originals had been given, was a question of fact for the decision of the presiding judge. The answer of the plaintiff’s counsel to the request made at the beginning of the trial, “ that the plaintiff did not have them in his posses* *483sion,” might well be understood to mean that he did not then have them with him.
The defendant not claiming under proceedings in bankruptcy or insolvency, no error is shown in the refusal or omission of instructions. Exceptions overruled.